MacLean, J.
The plaintiff sought recovery on a nonnegotiable promissory note, transferred to him before maturity by the payee therein named, and introducing the note at trial and proving the whole consideration therefor between himself and the payee, rested. The defendants moved to dismiss because of failure of proof of consideration at the inception of the note. The trial court denied *763tlie motion and and directed verdict in favor of the plaintiff. This was proper. Prior to the present Regotiable Instruments Law (Laws of 1897, chap. 612), it was held that such a note, payable without words of negotiability, was within the provisions of the Revised Statutes (1 R. S. 768), substantially following the statute of Anne (3 & 4 Anne, c. 9), and imported consideration] and that the words “ value received ’ need not appear on the face of the note, as those words express only what the law implies.” Carnwright v. Gray, 127 N. Y. 92. These provisions of the Revised Statutes have been repealed by the Regotiable Instruments Law, without substitution therefor, and the defendants urge that it was, therefore, incumbent on the plaintiff to prove a consideration at the time of making the note before he could recover. This might and seemingly could be so, but for the presence of the words “ value received ” in the note in this controversy, which words have been held, in this State (Miller v. Cook, 23 N. Y. 495), an adequate and sufficient expression of valuable consideration, and so the order and judgment of the General Term must be affirmed.
Freedman, P. J., and Gildersleeve, J., concur.
Judgment, affirmed, with costs.